461 So. 2d 967 (1984)
O.W., a Child, Petitioner,
v.
James S. BYRD, Circuit Court Judge, Ninth Judicial Circuit, Respondent.
No. 84-1333.
District Court of Appeal of Florida, Fifth District.
November 23, 1984.
Rehearing Denied January 4, 1985.
Joseph W. DuRocher, Public Defender, and Roger L. Weeden, Asst. Public Defender, Orlando, for petitioner.
Jim Smith, Atty. Gen., Tallahassee, and Brian W. Bayly, Asst. Atty. Gen., Daytona Beach, for respondent.
COWART, Judge.
The petition for prohibition is granted and the trial judge is prohibited from further proceedings on the petition for adjudication of delinquency which is based on the child's disregard of a court order. "While an adjudication of delinquency is not a permissible sanction under chapter 39 for a dependent child's disregard of a court order, the trial court still retains its inherent authority to punish for contempt, including, if necessary, placing the child in a secured detention facility for a reasonable period of time." A.O. v. State, 456 So. 2d 1173 (Fla. 1984).
PETITION GRANTED.
ORFINGER and FRANK D. UPCHURCH, Jr., JJ., concur.